DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  the word “or” should be included between the last two structures in the claim.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the word “or” should be included between the last two structures in the claim.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the word “or” should be included between the last two structures in the claim.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the word “or” should be included between the last two structures in the claim.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the word “or” should be included between the last two structures in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (Journal of Immunology, 1992, vol. 148, pp. 2357-2362. – document C19 from applicant’s IDS filed 3/23/20) in view of US 2015/0086585. 
The claims of the instant application are drawn to methods of stimulating a CD4 or CD8 immune response comprising administering compounds of formula I wherein the compounds have the formula: 
    PNG
    media_image1.png
    175
    405
    media_image1.png
    Greyscale
. 
	Newman et al. disclose methods of stimulating a CD8 immune response using saponin fraction which comprises QS21, which is known to be structurally similar and a 3-glycosylated analog of the compounds of formula I herein (which comprise OH herein). What is not taught is the use of the instant compounds of formula I.
	However, ‘585 teaches that various compounds embraced by the instant compounds for formula I are effective as replacements for QS21 and are less toxic compared to QS21 (see abstract) and formula X: 
    PNG
    media_image2.png
    112
    242
    media_image2.png
    Greyscale
.
	As such, it would have been prima facia obvious to use the less toxic compounds of ‘585 in the methods of Newman since ‘585 teaches these compounds are less toxic compared to QS21. One would have been motivated to use these less toxic compounds since a lower dosage could be used and toxicity reduced. 

s 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0086585 in view of US 2014/0072622.
	The claims of the instant application are drawn to compositions comprising the compound of formula I and a TRL agonist as well as stimulating an immune response or CD4/CD8 response with the same.
	‘622 teaches that pharmaceutical combinations of a TLR agonist and a triterpene saponin adjuvant comprising Q21 (see [0053]-[0059]) and methods of inducing an immune response and CD4/CD8 immune response with the same (see [0092] and [0099]-[0100]). What is not taught is the use of the compounds of formula I of the instant application. 
‘585 is drawn to compositions comprising structurally overlapping compounds of formula X: 
    PNG
    media_image3.png
    118
    247
    media_image3.png
    Greyscale
and methods of stimulating an immune response with the same. ‘585 teaches these compounds are less toxic compared to QS21 (see abstract).
As such, it would have been prima facia obvious to use the less toxic compounds of ‘585 in the methods of ‘622 since ‘585 teaches these compounds are less toxic compared to QS21. One would have been motivated to use these less toxic compounds since a lower dosage could be used and toxicity reduced.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/608,352 (reference application) in view of Newman et al. (Journal of Immunology, 1992, vol. 148, pp. 2357-2362. – document C19 from applicant’s IDS filed 3/23/20) and US 2014/0072622.
The claims of the instant application are drawn to compositions comprising the compound of formula I and a TRL agonist as well as stimulating an immune response or CD4/CD8 response with the same. Also claimed is methods of stimulating a CD4 or CD8 immune response comprising administering compounds of formula I. The compounds of the instant application have the formula: 
    PNG
    media_image1.png
    175
    405
    media_image1.png
    Greyscale
. 

 ‘352 is drawn to pharmaceutical compositions comprising a substantially overlapping group of  compounds, a vaccine comprising the same and methods of potentiating an immune response with the same. It is noted that the preferred species in each set of claims are drawn to the same compounds of formula I. What is not taught is to add a TRL4 agonist as in the instant claims, nor stimulating a CD4 or CD8 immune response. 

Likewise, ‘622 teaches that pharmaceutical combinations of a TLR agonist and a triterpene saponin adjuvant comprising Q21 (see [0053]-[0059]) and methods of inducing an immune response and CD4/CD8 immune response with the same (see [0092] and [0099]-[0100]).
As such, it would have been prima facia obvious to add the TRL agonists and used the compositions in methods of inducing a CD4/CD8 immune response since these features are taught in the art to be used with structurally similar compounds QS21. One would be motivated to add the TRL agonists since they are shown to be effective in the adjuvants of the art. Likewise, one would have been motivated to use the compositions to induce a TRL4/TRL8 immune response since the structurally related compounds are shown to do the same. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/005,110 (reference application) in view of Newman et al. (Journal of Immunology, 1992, vol. 148, pp. 2357-2362. – document C19 from applicant’s IDS filed 3/23/20) and US 2014/0072622.
The claims of the instant application are drawn to compositions comprising the compound of formula I and a TRL agonist as well as stimulating an immune response or CD4/CD8 response with the same. Also claimed is methods of stimulating a CD4 or CD8 
    PNG
    media_image1.png
    175
    405
    media_image1.png
    Greyscale
. 

 ‘110 is drawn to pharmaceutical compositions comprising a substantially overlapping group of  compounds, a vaccine comprising the same and methods of potentiating an immune response with the same. It is noted that the preferred species in each set of claims are drawn to the same compounds of formula I. What is not taught is to add a TRL4 agonist as in the instant claims, nor stimulating a CD4 or CD8 immune response. 
However, Newman et al. teach methods of stimulating a CD8 immune response using saponin fraction which comprises QS21, which is known to be structurally similar and a 3-glycosylated analog of the compounds of formula I herein (which comprise OH herein). 
Likewise, ‘622 teaches that pharmaceutical combinations of a TLR agonist and a triterpene saponin adjuvant comprising Q21 (see [0053]-[0059]) and methods of inducing an immune response and CD4/CD8 immune response with the same (see [0092] and [0099]-[0100]).
As such, it would have been prima facia obvious to add the TRL agonists and used the compositions in methods of inducing a CD4/CD8 immune response since these features are taught in the art to be used with structurally similar compounds QS21. One would be motivated 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/608,296 (reference application) in view of Newman et al. (Journal of Immunology, 1992, vol. 148, pp. 2357-2362. – document C19 from applicant’s IDS filed 3/23/20) and US 2014/0072622.
The claims of the instant application are drawn to compositions comprising the compound of formula I and a TRL agonist as well as stimulating an immune response or CD4/CD8 response with the same. Also claimed is methods of stimulating a CD4 or CD8 immune response comprising administering compounds of formula I. The compounds of the instant application have the formula: 
    PNG
    media_image1.png
    175
    405
    media_image1.png
    Greyscale
. 

 ‘296 is drawn to pharmaceutical compositions comprising a substantially overlapping group of  compounds, a vaccine comprising the same and methods of potentiating an immune 
However, Newman et al. teach methods of stimulating a CD8 immune response using saponin fraction which comprises QS21, which is known to be structurally similar and a 3-glycosylated analog of the compounds of formula I herein (which comprise OH herein). 
Likewise, ‘622 teaches that pharmaceutical combinations of a TLR agonist and a triterpene saponin adjuvant comprising Q21 (see [0053]-[0059]) and methods of inducing an immune response and CD4/CD8 immune response with the same (see [0092] and [0099]-[0100]).
As such, it would have been prima facia obvious to add the TRL agonists and used the compositions in methods of inducing a CD4/CD8 immune response since these features are taught in the art to be used with structurally similar compounds QS21. One would be motivated to add the TRL agonists since they are shown to be effective in the adjuvants of the art. Likewise, one would have been motivated to use the compositions to induce a TRL4/TRL8 immune response since the structurally related compounds are shown to do the same. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-9 of copending Application No. 16/604,867 (reference application) in view of Newman et al. (Journal of Immunology, 1992, vol. 148, pp. 2357-2362. – document C19 from applicant’s IDS filed 3/23/20) and US 2014/0072622.

    PNG
    media_image1.png
    175
    405
    media_image1.png
    Greyscale
. 

 ‘867 is drawn to pharmaceutical compositions comprising a substantially overlapping group of compounds. It is noted that the preferred species in each set of claims are drawn to the same compounds of formula I. What is not taught is to add a TRL4 agonist as in the instant claims, nor stimulating a CD4 or CD8 immune response. 
However, Newman et al. teach methods of stimulating a CD8 immune response using saponin fraction which comprises QS21, which is known to be structurally similar and a 3-glycosylated analog of the compounds of formula I herein (which comprise OH herein). 
Likewise, ‘622 teaches that pharmaceutical combinations of a TLR agonist and a triterpene saponin adjuvant comprising Q21 (see [0053]-[0059]) and methods of inducing an immune response and CD4/CD8 immune response with the same (see [0092] and [0099]-[0100]).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,906,926 in view of Newman et al. (Journal of Immunology, 1992, vol. 148, pp. 2357-2362. – document C19 from applicant’s IDS filed 3/23/20) and US 2014/0072622.
The claims of the instant application are drawn to compositions comprising the compound of formula I and a TRL agonist as well as stimulating an immune response or CD4/CD8 response with the same. Also claimed is methods of stimulating a CD4 or CD8 immune response comprising administering compounds of formula I. The compounds of the instant application have the formula: 
    PNG
    media_image1.png
    175
    405
    media_image1.png
    Greyscale
. 

 ‘926 is drawn to pharmaceutical compositions comprising a substantially overlapping group of  compounds, a vaccine comprising the same and methods of potentiating an immune response with the same. It is noted that the preferred species in each set of claims are drawn to the same compounds of formula I. What is not taught is to add a TRL4 agonist as in the instant claims, nor stimulating a CD4 or CD8 immune response. 
However, Newman et al. teach methods of stimulating a CD8 immune response using saponin fraction which comprises QS21, which is known to be structurally similar and a 3-glycosylated analog of the compounds of formula I herein (which comprise OH herein). 
Likewise, ‘622 teaches that pharmaceutical combinations of a TLR agonist and a triterpene saponin adjuvant comprising Q21 (see [0053]-[0059]) and methods of inducing an immune response and CD4/CD8 immune response with the same (see [0092] and [0099]-[0100]).
As such, it would have been prima facia obvious to add the TRL agonists and used the compositions in methods of inducing a CD4/CD8 immune response since these features are taught in the art to be used with structurally similar compounds QS21. One would be motivated to add the TRL agonists since they are shown to be effective in the adjuvants of the art. Likewise, one would have been motivated to use the compositions to induce a TRL4/TRL8 immune response since the structurally related compounds are shown to do the same. 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,718,850 in view of Newman et al. (Journal of .
The claims of the instant application are drawn to compositions comprising the compound of formula I and a TRL agonist as well as stimulating an immune response or CD4/CD8 response with the same. Also claimed is methods of stimulating a CD4 or CD8 immune response comprising administering compounds of formula I. The compounds of the instant application have the formula: 
    PNG
    media_image1.png
    175
    405
    media_image1.png
    Greyscale
. 

 ‘850 is drawn to pharmaceutical compositions comprising a substantially overlapping group of  compounds. It is noted that the preferred species in each set of claims are drawn to the same compounds of formula I. What is not taught is to add a TRL4 agonist as in the instant claims, nor stimulating a CD4 or CD8 immune response. 
However, Newman et al. teach methods of stimulating a CD8 immune response using saponin fraction which comprises QS21, which is known to be structurally similar and a 3-glycosylated analog of the compounds of formula I herein (which comprise OH herein). 
Likewise, ‘622 teaches that pharmaceutical combinations of a TLR agonist and a triterpene saponin adjuvant comprising Q21 (see [0053]-[0059]) and methods of inducing an 
As such, it would have been prima facia obvious to add the TRL agonists and used the compositions in methods of inducing a CD4/CD8 immune response since these features are taught in the art to be used with structurally similar compounds QS21. One would be motivated to add the TRL agonists since they are shown to be effective in the adjuvants of the art. Likewise, one would have been motivated to use the compositions to induce a TRL4/TRL8 immune response since the structurally related compounds are shown to do the same. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/            Primary Examiner, Art Unit 1623